DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5–7, 9, 10, 13–15 and 17–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of the US Patent Application Publication 2004/0160572 (published 19 August 2004) (“Jannard”); the US Patent Application Publication 2015/0181338 (published 25 June 2015) (“Hosoi”); the US Patent Application Publication 2009/0052716 (published 26 February 2009) (“Yamaguchi”) and the US Patent Application Publication 2020/0053449 (filed 28 February 2018) (“Ito”) references
Claims 2, 4, 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of the Jannard, the Hosoi, the Yamaguchi, the Ito and the US Patent Application Publication 2020/0089008 (filed 11 April 2019) (“Silfvast”) references.
Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of the Jannard, the Hosoi, the Yamaguchi, the Ito, the Silfvast and the US Patent Application Publication 2015/0271590 (published 24 September 2015) (“Nakagawa”) references.
Claim 1 is drawn to “an adjustable transducer assembly.” The following table illustrates the correspondence between the claimed assembly and the Jannard reference.
Claim 1
The Jannard Reference
“1. An adjustable transducer assembly comprising:
The Jannard reference describes an audio device 10, configured as a headset, for example, as a pair of headphones or a pair of eyeglasses. Jannard at ¶¶ 49–51, FIGs.1–3A. Device 10 includes a housing 300 and speaker 14 that together correspond to the claimed adjustable transducer assembly. Id. at ¶ 112, FIG.3J.
“a tissue transducer configured to provide audio content to a user of a headset…
“the tissue transducer is positioned to provide the audio content via tissue conduction to a target area.
Jannard’s audio device headset 10 includes a housing 300 having a transducer housing 302 that houses a speaker 14. Id. at ¶ 52, FIGs.1, 3A. Speaker 14 reproduces audio played back by device 286. Id. at ¶¶ 107, 108, FIG.3M.
Speaker 14 is further described as an acoustic device that reproduces audio without contacting any portion of user tissue. Id. at ¶¶ 56, 113. It is not a tissue transducer.
“a carriage configured to translate along a temple of the headset,
“the carriage coupled to the tissue transducer and
Jannard’s housing 300 corresponds to the claimed carriage. It includes a guide portion 306 that has an aperture 312 for receiving a guide pin 314 carried in housing 250. Jannard at ¶¶ 112–120, FIGs.3J, 3K, 3L. Housing 250 forms a portion of ear stem 54 (e.g., a temple piece of a pair of eyeglasses). Id. Guide aperture 312 translates along pin 314 so that the whole of housing 300 also translates along stem/temple piece 54. Id. Guide portion 306 (and aperture 312) is further coupled to speaker 14 via a support stem 304 that connects guide portion 306 to a transducer housing 302. Id.
“including an indexing feature, wherein the indexing feature is configured to translate with the carriage along the temple in a direction toward a rear portion of the headset until the indexing feature contacts a helix root of an ear of the user such that the indexing feature is positioned against the helix root.”
Jannard’s housing 300 does not include a corresponding indexing feature that translates with the guide portion (i.e., carriage) along the temple and sits against the helix root of a user’s ear.

Table 1
The table shows that the Jannard reference describes an audio device headset 10 in the form of a pair of headphones or a pair of eyeglasses. Jannard’s headset is very similar to the claimed audio assembly, differing in a few aspects. First, Jannard’s headset 10 does not include a tissue transducer that provides audio content by tissue conduction in a target area. Jannard’s headset 10 instead uses a conventional acoustic speaker. Second, Jannard’s headset does not include an indexing feature that translates along a temple piece (e.g., stem 54) and contacts a user’s helix root.
Tissue Transducer
The differences between the claimed assembly and Jannard’s headset are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing.
The Hosoi reference describes a pair of eyeglasses that, like Jannard’s, includes audio transducers. Hosoi at ¶¶ 365–367, FIG.32. Hosoi’s eyeglasses, also like Jannard’s, include a carriage that pivots on an axis perpendicular to the longitudinal axis of the eyeglasses’ temple pieces so the transducers may be selectively positioned relative to the user’s ears. Id. Hosoi implements the transducers with cartilage conduction vibration units 1726. Id. Each vibration unit 1726 makes physical contact with either a user’s left or right tragus. Id. The vibration units then vibrate the tragus to generate audible sound through bone conduction. Id. The overlap in disclosure between Jannard and Hosoi would have reasonably suggested to one of ordinary skill in the art the alternative use of cartilage conduction vibration units in place of conventional speakers 14. One of ordinary skill would have further expected that using cartilage conduction vibration units, like those described by Hosoi, would improve the ability of a user to hear and understand music/speech in a noisy environment. See id. at ¶¶ 2, 262, 371. Accordingly, one of ordinary skill in the art would have found it obvious to configure Jannard’s housing 300 to be able to pivot/rotate appropriately so that transducer housings 302 would make physical contact with the tragus on each of the user’s ears. Cartilage conduction vibration units contained in each housing would then vibrate the left and right tragus of the user’s ears.
Indexing Feature
The Yamaguchi reference teaches an indexing feature similar to the one claimed. In particular, Yamaguchi describes an ear speaker device 1 in the form of a headband 11. Yamaguchi at ¶¶ 31–33, FIG.1. Headband 11 is adjustable to fit various head sizes and includes speaker units 32 that may be repositioned relative to headband 11. Id. at FIG.6. To fit headband 11 to a user’s head, it includes hangers 13 that pass through sliders 12 fixed to a pad 15. Id. at ¶ 84, FIGs.4, 5. The headband 11 is placed over a user’s head, where pad 15 contacts the top of the user’s head. Id. at ¶ 37, FIGs.1, 7A, 8A. A user then passes (i.e., translates) hangers 13 through sliders 12 until ear-hook sections 14 make contact with the top of the user’s ears, much like how the temples of eyeglasses are supported on a user’s ears. Id. at ¶ 41, FIGs.8A, 8B. Speaker units 32 are then positioned relative to the user’s external auditory meatus by rotating the speakers on rotation section 22. Id. at ¶ 50, FIGs.6, 9A, 9B. Thus, much like the eyeglasses described by Jannard, Yamaguchi describes the use of translation and rotation in order to position speakers in a preferred location. Yamaguchi describes an improvement where fitting is facilitated by including ear-hook sections 14, which act like the claimed indexing feature to quickly find a proper fitting position for the speakers. See also Ito at ¶¶ 54, 71, FIGs.3, 7 (describing eyeglasses with a translating speaker carriage and indexing feature that contacts the ear (e.g., concha) to stabilize the speaker relative to the ear). Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to add ear-hooks, like the ones described by Yamaguchi, to Jannard’s housing 300.
Since Jannard translates housing 300 along a temple piece towards a user’s ear, one of ordinary skill in the art would have reasonably added an indexing feature that translates along with housing 300 to assist in properly positioning housing 300 relative to a user’s ear. One of ordinary skill in the art would have also reasonably chosen to position the indexing feature to contact an appropriate portion of the user’s ear. Since Jannard’s housing 300 translates along a temple piece supported by the top of the user’s ear towards the front of a user’s ear, one would not be able to easily use the top of the ear as suggested by Yamaguchi. See Yamaguchi at FIG.8B. And since one of ordinary skill would not want to interfere with the tragus in the event Hosoi’s tragus cartilage conduction vibration unit is used in place of a conventional speaker, one of ordinary skill in the art would not have considered contacting the tragus or concha. See Hosoi at FIG.32. The most obvious solution would have been to make contact with the prominent helix root, which is located towards the front of the user’s ear and spans the distance between the tragus and the top of the ear. See Jannard at FIG.3C (depicting the relative alignment and proximity of speaker 14 with the front of the user’s ear 20.) For the foregoing reasons, the combination of the Jannard, the Hosoi, the Yamaguchi and the Ito references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“further comprising a motor configured to position the tissue transducer based on an input from the user.”
Claim 4 depends on claim 1 and further requires the following:
“further comprising a motor configured to drive the carriage along the temple.”
Jannard’s audio module housing 300 translates along the longitudinal axis of ear stem/temple piece 54. Jannard at ¶ 69, FIGs.3D, 3F. Jannard describes fixing housing 300 in place with the friction between guide pin 314 and guide aperture 312. Id. at ¶¶ 82, 93, 117, FIGs.3D, 3J, 3K, 3L. Jannard does not use a motor.
The Silfvast reference describes a display device in the form of a pair of a VR headset. Silfvast at ¶ 45, FIG.1. Silfvast’s headset includes an audio component 112 attached to a temple piece 104. Id. at ¶ 60, FIGs.1, 2. Audio component 112 reproduces sound in an extra-aural mode, where speakers produce sound outside the user’s ears, or in an intra-aural mode where the speakers are positioned near the user’s ear. Id. at ¶ 46, FIGs.1, 2. Audio component 112 moves along multiple axes (e.g., translation along an X axis and rotation on a Z axis) to position earpiece 128 near the user’s ear during inter-aural operation. Silfvast describes using springs, like a spring 134/334, to bias audio component 112 into place, and further describes using spring-loaded detents to hold component 112 in place. Id. at ¶ 74. Silfvast further describes using a motor to move audio component 112 into place in response to a user selection through a switch or button 140. Id. at ¶¶ 48, 75, FIG.4. Jannard and Silfvast together suggest positioning and retaining an audio module in place on a temple piece using friction, springs or motors. These collective teachings would then have reasonably suggested to one of ordinary skill in the art translating Jannard’s housing 300 away from the hinged portion 60 of ear stem/temple piece 54 with a motor. For the foregoing reasons, the combination of the Jannard, the Hosoi, the Yamaguchi and the Ito references and the Silfvast makes obvious all limitations of the claims.
Claim 3 depends on claim 1 and further requires the following:
“wherein the tissue transducer comprises a cartilage conduction transducer, and wherein the target area is a tragus of the ear of the user.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of implementing Jannard’s speaker 14 with a cartilage conduction transducer, like Hosoi’s cartilage conduction vibration units 1726, which would stimulate the tragus of the user’s ears. See Hosoi at ¶¶ 365–367, FIG.32. For the foregoing reasons, the combination of the Jannard, the Hosoi, the Yamaguchi and the Ito references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the indexing feature is rotatably coupled to the carriage.”
Claim 7 depends on claim 1 and further requires the following:
“wherein the tissue transducer is coupled to the indexing feature via a hinge.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding an indexing feature, like Yamaguchi’s ear-hook section 14, to Jannard’s audio module housing 300. Yamaguchi further suggests rotatably coupling the indexing feature/ear-hook 14 and the carriage/arm 23—for example, using a hinge 22. Yamaguchi at ¶¶ 50–63, FIGs.3, 5, 6. This would have reasonably suggested similarly attaching indexing feature/ear-hook 14 to Jannard’s housing 300, so housing 300 may be rotated towards the user’s ear without disturbing the firm seating between the indexing feature and the user’s ear. For the foregoing reasons, the combination of the Jannard, the Hosoi, the Yamaguchi and the Ito references makes obvious all limitations of the claims.
Claim 6 depends on claim 1 and further requires the following:
“wherein the tissue transducer is located at least partially within the carriage.”
Housing 300, corresponding to the claimed carriage, houses speaker 14, and would similarly house a cartilage conduction vibration transducer, as explained in the obviousness rejection of claim 1, incorporated herein. For the foregoing reasons, the combination of the Jannard, the Hosoi, the Yamaguchi and the Ito references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“wherein in response to an input, the tissue transducer is configured to move from a cartilage conduction position to a bone conduction position, or from the bone conduction position to the cartilage conduction position.”
The Jannard reference describes positioning audio module housing 300 into a preferred position by translating it along ear stem/temple piece 54 and then rotating it towards the ear. Jannard at ¶¶ 112–120, FIGs.3J, 3K, 3L. Though the obviousness rejection of claim 1, incorporated herein, show sthe obviousness of implementing Jannard’s device with a cartilage conduction vibrator, Jannard does not move the vibrator in response to an input (excepting manual user input/force to move housing 300) to move it between a cartilage conduction position and a bone conduction position, or vice versa. The vibrator is simply moved into a cartilage conduction position.
The Hosoi reference describes altering the position of movable unit 1791 depending on a user’s preferred mode of operation. Hosoi at ¶¶ 365–367, FIG.32. In order to listen to music or speech, unit 1791 is lowered to make physical contact with a user’s tragus. Id. When not in use, unit 1791 is raised to make physical contact with the temple of eyeglasses 1781. Id. Unit 1791 will then reproduce a low-frequency vibration, which will be felt on the user’s face to, for example, indicate an incoming call. Id.
The Silfvast reference similarly suggests configuring its audio module to reproduce audio in multiple modes corresponding to the module’s position. Audio component 112 reproduces sound in an extra-aural mode, where speakers produce sound outside the user’s ears, or in an intra-aural mode where the speakers are positioned near the user’s ear. Id. at ¶ 46, FIGs.1, 2. Audio component 112 moves along multiple axes (e.g., translation along an X axis and rotation on a Z axis) to position earpiece 128 near the user’s ear during inter-aural operation.
The Nakagawa reference further recognizes that users prefer positioning vibrators in different positions, including on the temple for a bone conduction or on a tragus for cartilage conduction. Nakagawa at ¶¶ 27, 28, FIGs.1, 2. This observation, taken in consideration with Jannard’s flexibility in positioning audio module housing 300 as desired and Hosoi’s and Silfvast’s multi-modal audio reproduction schemes, would have reasonably suggested configuring an audio module, like Jannard’s audio housing 300, to be repositionable in a desired location, either on the user’s temple or on the user’s tragus. Thus, assuming one of ordinary skill in the art had incorporated Silfvast’s motor into Jannard’s device as explained in the obviousness rejection of claim 4, incorporated herein, a user would press a button to cause a motor/actuator to move housing 300 into a desired listening position—namely, on the tragus or on the temple. See Silfvast at ¶ 75. For the foregoing reasons, the combination of the Jannard, the Hosoi, the Yamaguchi, the Ito, the Silfvast and the Nakagawa references makes obvious all limitations of the claim.
Claim 9 is drawn to “a headset.” The following table illustrates the correspondence between the claimed headset and the Jannard reference.
Claim 9
The Jannard Reference
“9. A headset comprising:
The Jannard reference describes an audio device 10, configured as a headset, for example, as a pair of headphones or a pair of eyeglasses. Jannard at ¶¶ 49–51, FIGs.1–3A. 
“a frame including a temple;
Jannard’s eyeglasses include a frame 42 having orbitals 48, 50, nose bridge 52 and ear stems/temple pieces 54, 56. Id. at ¶¶ 59, 63, 64, FIG.3A.
“an adjustable transducer assembly coupled to the template, the adjustable transducer assembly comprising:
Device 10 includes a housing 300 and speaker 14 that together correspond to the claimed adjustable transducer assembly. Id. at ¶ 112, FIG.3J.
“a tissue transducer configured to provide audio content to a user of a headset…
“the tissue transducer is positioned to provide the audio content via tissue conduction to a target area.”
Jannard’s audio device headset 10 includes a housing 300 having a transducer housing 302 that houses a speaker 14. Id. at ¶ 52, FIGs.1, 3A. Speaker 14 reproduces audio played back by device 286. Id. at ¶¶ 107, 108, FIG.3M.
Speaker 14 is further described as an acoustic device that reproduces audio without contacting any portion of user tissue. Id. at ¶¶ 56, 113. It is not a tissue transducer.
“a carriage configured to translate along a temple of the headset,
“the carriage coupled to the tissue transducer and
Jannard’s housing 300 corresponds to the claimed carriage. It includes a guide portion 306 that has an aperture 312 for receiving a guide pin 314 carried in housing 250. Jannard at ¶¶ 112–120, FIGs.3J, 3K, 3L. Housing 250 forms a portion of ear stem 54 (e.g., a temple piece of a pair of eyeglasses). Id. Guide aperture 312 translates along pin 314 so that the whole of housing 300 also translates along stem/temple piece 54. Id. Guide portion 306 (and aperture 312) is further coupled to speaker 14 via a support stem 304 that connects guide portion 306 to a transducer housing 302. Id.
“including an indexing feature, wherein the indexing feature is configured to translate with the carriage along the temple in a direction toward a rear portion of the headset until the indexing contacts a helix root of an ear of the user such that the indexing feature is positioned against the helix root.”
Jannard’s housing 300 does not include a corresponding indexing feature that translates with the guide portion along the temple and sits against the helix root of a user’s ear.

Table 2
The table shows that the Jannard reference describes an audio device headset 10 in the form of a pair of headphones or a pair of eyeglasses. Jannard’s headset is very similar to the claimed audio assembly, differing in a few aspects. First, Jannard’s headset 10 does not include a tissue transducer that provides audio content by tissue conduction in a target area. Jannard’s headset 10 instead uses a conventional acoustic speaker. Second, Jannard’s headset does not include an indexing feature that translates rearward along a temple piece (e.g., stem 54) and contacts a user’s helix root. These are not patentably significant differences when considred in light of the teachings of the Hosoi and the Yamaguchi references, as shown in the obviousness rejection of claim 1, incorporated herein. For the foregoing reasons, the combination of the Jannard, the Hosoi, the Yamaguchi and the Ito references makes obvious all limitations of the claim.
Claims 10–16 depend on claim 9. These claims recite essentially the same limitations as those found in claims 2–8. Accordingly, the same findings and reasoning introduced in the rejections of claims 2–8 apply to these claims. For the foregoing reasons, the cited prior art makes obvious all limitations of the claims.
Claim 17 is drawn to “a headset.” The following table illustrates the correspondence between the claimed headset and the Jannard reference.
Claim 17
The Jannard Reference
“17. A headset comprising:
The Jannard reference describes an audio device 10, configured as a headset, for example, as a pair of headphones or a pair of eyeglasses. Jannard at ¶¶ 49–51, FIGs.1–3A.
“a frame including a temple;
Jannard’s eyeglasses include a frame 42 having orbitals 48, 50, nose bridge 52 and ear stems/temple pieces 54, 56. Id. at ¶¶ 59, 63, 64, FIG.3A.
“a carriage configured to translate along the temple in a direction toward a rear portion of the headset until the carriage contacts a helix root of an ear of the user; and
Jannard’s housing 300 corresponds to the claimed carriage. It includes a guide portion 306 that has an aperture 312 for receiving a guide pin 314 carried in housing 250. Jannard at ¶¶ 112–120, FIGs.3J, 3K, 3L. Housing 250 forms a portion of ear stem 54 (e.g., a temple piece of a pair of eyeglasses). Id. Guide aperture 312 translates along pin 314 so that the whole of housing 300 also translates along stem/temple piece 54. Id. Guide portion 306 (and aperture 312) is further coupled to speaker 14 via a support stem 304 that connects guide portion 306 to a transducer housing 302. Id.
“a cartilage conduction transducer coupled to the carriage,
“wherein the cartilage conduction transducer is configured contact a tragus of a user.”
Jannard’s audio device headset 10 includes a housing 300 having a transducer housing 302 that houses a speaker 14. Id. at ¶ 52, FIGs.1, 3A. Speaker 14 reproduces audio played back by device 286. Id. at ¶¶ 107, 108, FIG.3M.
Speaker 14 is further described as an acoustic device that reproduces audio without contacting any portion of user tissue. Id. at ¶¶ 56, 113. It is not a tissue transducer.

Table 3
The table shows that the Jannard reference describes an audio device headset 10 in the form of a pair of headphones or a pair of eyeglasses. Jannard’s headset is very similar to the claimed audio assembly, differing in one aspect. Jannard’s headset 10 does not include a cartilage conduction transducer that provides audio content by contact with a tragus. Jannard’s headset 10 instead uses a conventional acoustic speaker. These are not patentably significant differences when considered in light of the teachings of the Hosoi reference, as shown in the obviousness rejection of claim 1, incorporated herein. For the foregoing reasons, the combination of the Jannard and the Hosoi references makes obvious all limitations of the claim.
The table shows that the Jannard reference describes an audio device headset 10 in the form of a pair of headphones or a pair of eyeglasses. Jannard’s headset is very similar to the claimed headset, differing in a few aspects. First, Jannard’s headset 10 does not include a cartilage conduction transducer that provides audio content by contact with a tragus. Jannard’s headset 10 instead uses a conventional acoustic speaker. Second, Jannard’s headset does not include a portion of the carriage that translates rearward along a temple piece (e.g., stem 54) and contacts a user’s helix root. These are not patentably significant differences when considred in light of the teachings of the Hosoi and the Yamaguchi references, as shown in the obviousness rejection of claim 1, incorporated herein. For the foregoing reasons, the combination of the Jannard, the Hosoi, the Yamaguchi and the Ito references makes obvious all limitations of the claim.
Claim 18 depends on claim 17 and further requires the following:
“further comprising an indexing feature configured to contact a helix root of the user.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding an indexing feature, like Yamaguchi’s ear-hook section 14, to Jannard’s audio module 300 to contact a user’s helix root. For the foregoing reasons, the combination of the Jannard, the Hosoi, the Yamaguchi and the Ito references makes obvious all limitations of the claim.
Claim 19 depends on claim 18 and further requires the following:
“wherein a distance between the indexing feature and the cartilage conduction transducer is fixed.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding an indexing feature, like Yamaguchi’s ear-hook section 14, to Jannard’s audio module 300 to contact a user’s helix root. Following the model presented by Yamaguchi, one of ordinary skill in the art would have coupled the indexing feature/hook to the conduction transducer 14 with a hinge to allow transducer 14 to pivot relative to the indexing feature/hook. See Yamaguchi at FIGs.3–6. Once finding an appropriate position, the distance between transducer 14 and the indexing feature/hook would be fixed by a spring to retain transducer 14 in place on the user’s tragus. See id. at ¶ 60. For the foregoing reasons, the combination of the Jannard, the Hosoi, the Yamaguchi and the Ito references makes obvious all limitations of the claim.
Claim 20 depends on claim 18 and further requires the following:
“wherein the cartilage conduction transducer is coupled to the indexing feature via a hinge.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding an indexing feature, like Yamaguchi’s ear-hook section 14, to Jannard’s audio module 300 to contact a user’s helix root. Following the model presented by Yamaguchi, one of ordinary skill in the art would have coupled the indexing feature/hook to the conduction transducer 14 with a hinge to allow transducer 14 to pivot relative to the indexing feature/hook. See Yamaguchi at FIGs.3–6. For the foregoing reasons, the combination of the Jannard, the Hosoi, the Yamaguchi and the Ito references makes obvious all limitations of the claim.
Summary
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

8/25/2022